Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


   Civil Action No. 20-cv-01259-CMA-SKC

   ROBERT DIAZ,
   NICOLE DIAZ,
   ALBERT MALDONADO, and
   LORRAINE MALDONADO,
   on behalf of themselves and all others similarly situated,

           Plaintiffs,

   v.

   DARLING INGREDIENTS INC., d/b/a DarPro and Pepco Manufacturing,

           Defendant.


                 ORDER GRANTING IN PART AND DENYING IN PART
       DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ CLASS ACTION COMPLAINT


           This matter is before the Court on Defendant Darling Ingredients Inc.’s Motion to

   Dismiss Plaintiffs’ Class Action Complaint (“Motion”). (Doc. # 11.) The Court has

   reviewed the Motion and related briefing and concludes that no hearing is necessary.

   For the following reasons, the Court partially grants and partially denies the Motion.

                                      I.      BACKGROUND 1

           Plaintiffs bring this class action against Defendant alleging claims of nuisance

   and negligence arising from the release of noxious odors from Defendant’s operation of


   1For the purposes of deciding the instant Motion, the Court accepts the well-pleaded facts in the
   Complaint as true and views the allegations in the light most favorable to Plaintiffs. Casanova v.
   Ulibarri, 595 F.3d 1120, 1124–25 (10th Cir. 2010).

                                                   1
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 2 of 17




   its animal rendering and used grease processing facility in Denver (“Facility”). (Doc. # 3

   at ¶ 1.) The Facility is in the Adams County industrial/agricultural sector and is zoned

   industrial. (Doc. # 11 at 2.) It is surrounded by the Purina plant, the SunCor oil refinery,

   and a wastewater treatment plant. (Id.) Plaintiffs reside within three miles south of the

   Facility. (Doc. # 3 at ¶¶ 4, 16.) The Facility is surrounded by residential properties,

   whose residents comprise the putative class. (Id. at ¶¶ 15, 42.)

          At its Facility, Defendant collects discarded animal byproducts, including fat,

   bones, feathers, and internal organs and entrails, from a wide range of commercial

   sources. It uses these and other animal byproducts to produce marketable ingredients

   for products, including feed and fuel. (Id. at ¶¶ 19–29.) For its grease recycling process,

   Defendant collects used cooking oil from food service establishments. (Id. at ¶ 26.) The

   used cooking oil is heated, settled, and refined. (Id. at ¶ 27.) The grease processing

   produces yellow grease, feed-grade animal fat, and oleochemical feedstocks, which

   Defendant sells commercially. (Id. at ¶ 28.)

          Plaintiffs allege Defendant’s industrial processes involve substantial pollutants,

   including highly noxious dead animal and “death” odors. (Id. at ¶¶ 29, 47.) They allege

   these odors are unreasonable and cause substantial discomfort to neighboring

   residents, and Defendant has failed to take reasonable steps to capture and control the

   odors. (Id. at ¶¶ 36–38, ¶¶ 42–53.) The Motion seeks dismissal of Plaintiffs’ nuisance

   and negligence claims pursuant to Fed. R. Civ. P. 12(b)(6). See generally (Doc. # 11).




                                                  2
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 3 of 17




                                 II.    STANDARD OF REVIEW

          Federal Rule of Civil Procedure 12(b)(6) provides that a defendant may move to

   dismiss a claim for “failure to state a claim upon which relief can be granted.” Fed. R.

   Civ. P. 12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

   evidence that the parties might present at trial, but to assess whether the plaintiff’s

   complaint alone is legally sufficient to state a claim for which relief may be granted.”

   Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

   marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of [a] plaintiff’s

   factual allegations are true and construes them in the light most favorable to the

   plaintiff.” Hall, 935 F.2d at 1198. “To survive a motion to dismiss, a complaint must

   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

   plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (emphasis added)

   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility, in the

   context of a motion to dismiss, means that the plaintiff pleaded facts which allow “the

   court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Id. The Iqbal evaluation requires two prongs of analysis. First, the court

   identifies “the allegations in the complaint that are not entitled to the assumption of

   truth,” that is, those allegations which are legal conclusion, bare assertions, or merely

   conclusory. Id. at 679–81. Second, the court considers the factual allegations “to

   determine if they plausibly suggest an entitlement to relief.” Id. at 681. If the allegations

   state a plausible claim for relief, such claim survives the motion to dismiss. Id. at 679.


                                                  3
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 4 of 17




          However, the court need not accept conclusory allegations without supporting

   factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259, 1262 (10th

   Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

   of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

   556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

   of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

   that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

   possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted). If the allegations

   “are so general that they encompass a wide swath of conduct, much of it innocent, then

   the plaintiffs ‘have not nudged their claims across the line from conceivable to

   plausible.’” Robbins v. Oklahoma, 519 F.3d 1242, 1249 (10th Cir. 2008) (quoting

   Twombly, 550 U.S. at 570). The standard is a liberal one, and “a well-pleaded complaint

   may proceed even if it strikes a savvy judge that actual proof of those facts is

   improbable, and that recovery is very remote and unlikely.” Dias v. City & Cty. of

   Denver, 567 F.3d 1169, 1178 (10th Cir. 2009).

                                         III.   DISCUSSION

   A.     NUISANCE CLAIM

          Under Colorado law, a nuisance involves a substantial invasion of another’s

   interest in the use and enjoyment of their property when the invasion is either: (1)

   intentional and unreasonable; (2) unintentional but actionable under the rules for

   negligent or reckless conduct; or (3) so abnormal or out of place in its surroundings as


                                                    4
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 5 of 17




   to fall within the principle of strict liability. Public Serv. Co. v. Van Wyk, 27 P.3d 377, 391

   (Colo. 2001). The elements of a nuisance claim include an intentional, negligent, or

   unreasonably dangerous activity causing unreasonable and substantial interference

   with another’s use and enjoyment of their property. Lowder v. Tina Marie Homes, Inc.,

   601 P.2d 657, 658 (Colo. App. 1979).

          Plaintiffs’ Complaint alleges both a public and private nuisance. See, e.g., (Doc.

   # 3 at ¶ 80 (“The noxious odors . . . obstruct the free use of Plaintiffs’ property so as to

   substantially and unreasonably interfere with the comfortable enjoyment and use of life

   and property”)); (id. at ¶ 87 (“Defendant’s emissions have substantially interfered with

   rights common to the general public, including the right to uncontaminated and/or

   unpolluted air.”)). Indeed, a nuisance may be both public and private. Gaskins v.

   People, 272 P. 662, 664 (Colo. 1928). A “[p]rivate nuisance is a tort against land

   predicated on the right of an individual to use and enjoy his property.” Cook v. Rockwell

   Int'l Corp., 273 F. Supp. 2d 1175, 1201–02 (D. Colo. 2003). A public nuisance is “the

   doing of or failure to do something that injuriously affects the safety, health or morals of

   the public, or works some substantial annoyance, inconvenience, or injury to the public.”

   State, Dep't of Health v. The Mill, 887 P.2d 993, 1002 (Colo. 1994).

          1.     Private Nuisance

          To establish liability for private nuisance under Colorado law, the plaintiff must

   prove the defendant engaged in “an intentional, negligent, or unreasonably dangerous

   activity resulting in the unreasonable and substantial interference with [the] plaintiff's

   use and enjoyment of her property.” Van Wyk, 27 P.3d at 391. Whether the defendant


                                                 5
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 6 of 17




   has unreasonably and substantially interfered with the plaintiff's use and enjoyment of

   her property is a question of fact. Id. To be substantial and unreasonable, the

   interference generally “must be significant enough that a normal person in the

   community would find it offensive, annoying, or inconvenient.” Cook, 273 F. Supp.2d at

   1202 (citing Restatement (Second) of Torts § 821F).

          The Complaint fails to specify which of the three types of nuisance (intentional,

   negligent, or based on dangerous activity) it alleges for its nuisance cause of action, so

   the Court will analyze all three in turn. Regardless of the type of nuisance alleged in the

   Complaint, the Court finds the Complaint plausibly alleges interference with Plaintiffs’

   property that is substantial and unreasonable. See (Doc. # 3 at ¶¶ 45–47, 86, 88).

                 a.     Unreasonably Dangerous Activity

          The Complaint fails to plausibly allege a nuisance premised upon an

   unreasonably dangerous activity. The Complaint neither alleges that the processes

   conducted at the Facility are unreasonably dangerous, nor that Defendant’s operation of

   the Facility is otherwise reckless. The word “dangerous” or “danger” does not appear in

   the Complaint at all. The word “recklessly” appears once, and that appearance is

   conclusory. (Id. at ¶ 66(a).) Accordingly, the Motion is granted to the extent it seeks

   dismissal of Plaintiffs’ private nuisance claim to the extent it is premised on a theory of

   unreasonably dangerous activity.

                 b.     Intentional Nuisance

          The Complaint does, however, plausibly allege an intentional nuisance. Colorado

   defines an intentional nuisance as “one where the actor acted for the purpose of


                                                 6
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 7 of 17




   causing the invasion interfering with the use and enjoyment of the plaintiff's land, or

   knew that the invasion interfering with the use and enjoyment of the land is the result of,

   or is substantially certain to result from, his conduct.” Van Wyk, 27 P.3d at 394 (citing

   and adopting the Restatement (Second) of Torts § 825). The “intent to act in such a way

   that an invasion interfering with the use and enjoyment of the plaintiff's property occurs

   is not limited to the initial act or motivation behind that act.” Id. at 395. Rather, “if a

   defendant, with notice that an invasion interfering with the use and enjoyment of the

   plaintiff's property has occurred, or is substantially certain to occur, continues his

   conduct without regard to the invasion interfering with the use and enjoyment of the

   plaintiff's property, that defendant's conduct will be the proper basis for an intentional

   nuisance cause of action.” Id.

          Here, the Complaint does not allege Defendant operated its Facility for the

   purpose of causing the invasion interfering with Plaintiffs’ use and enjoyment of their

   land. So, the Court considers whether the Complaint plausibly alleges Defendant knew

   there was an invasion interfering with the use and enjoyment of Plaintiffs’ property, and

   yet, it continued its offensive conduct anyway.

          On that score, the Complaint alleges Defendant knew its operation of the facility

   was emitting noxious odors onto neighboring properties. In support of that allegation,

   Plaintiffs allege the Facility was the “subject of frequent complaints from residents;”

   numerous media reports documented community concerns regarding the smell; 50

   households contacted Plaintiffs’ counsel documenting the odors; and one putative class

   member “complained about the STENCH.” (Doc. # 3 at ¶¶ 43–47(a).) These allegations


                                                   7
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 8 of 17




   do not allege that any of these complaints were made to Defendant, or that Defendant

   was aware of the media reports. However, the Complaint goes on to allege that

   “[n]umerous and repeated resident complaints” were made “to Defendant,” that these

   complaints “document date-specific odor events,” and that these complaints were made

   to various governmental agencies who “have attributed the odors to Defendant’s

   rendering plant.” The Court finds these latter allegations, coupled with the previous

   allegations, are sufficient to nudge the intentional nuisance “claim[ ] across the line from

   conceivable to plausible.” Robbins, 519 F.3d at 1249 (internal quotations and citation

   omitted).

                 c.     Negligent Nuisance and the Negligence Claim

          Concerning negligent nuisance, not only must Plaintiffs plausibly allege

   Defendant unreasonably and substantially interfered with their use and enjoyment of

   their property, they must also allege that Defendant breached a legal duty that caused

   their damages. Sonrisa Holding, LLC v. Circle K Stores, Inc., No. 17-CV-00029-STV,

   2019 WL 2471370, at *6 (D. Colo. June 12, 2019) (collecting authorities),

   reconsideration denied, No. 17-CV-00029-STV, 2019 WL 2569587 (D. Colo. June 21,

   2019), and aff'd, 835 F. App'x 334 (10th Cir. 2020); see also Colo. Jury Instr., Civil 9:1

   (2020 ed.) (elements of liability for negligence). Thus, a nuisance premised on

   negligence also requires proof of the elements of a negligence claim. Id. “[A] mere

   allegation of negligence does not turn an intentional tort into negligent conduct.”

   Benavidez v. United States, 177 F.3d 927, 931 (10th Cir. 1999).




                                                8
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 9 of 17




          The Court finds that Plaintiffs have plausibly pleaded negligence and negligent

   nuisance claims at this stage. As previously described, Plaintiffs have plausibly alleged

   that Defendant unreasonably and substantially interfered with Plaintiffs’ use and

   enjoyment of their property. Turning to the elements of liability for negligence—i.e., duty,

   breach of duty, injury, and causation, the Court finds that Plaintiffs have plausibly

   alleged that Defendant had a legal duty to Plaintiffs, that Defendant breached that duty,

   and that such breach caused Plaintiffs damages.

          With respect to Defendant’s duty to Plaintiffs, Plaintiffs have alleged that

   Defendant stores, handles, and processes substantial quantities of dead animal

   carcasses and old grease, which are highly noxious and odiferous raw materials that

   require adequate odor mitigation and control measures to prevent off-site odors. (Doc. #

   3 at ¶ 32–33.) Plaintiffs have further alleged that Defendant’s industrial process results

   in the production of substantial quantities of wastewater and organic sludge, which

   Defendant is responsible for disposing of in a manner that does not emit noxious off-site

   odors. (Id. at ¶ 31.) The Court agrees with Plaintiffs that the Complaint alleges that

   Defendant has a legal duty to take reasonable measures to keep the odors produced at

   their Facility from invading neighboring residential properties.

          Plaintiffs have also plausibly alleged that Defendant breached its duty by not

   implementing adequate odor mitigation and control technologies at the Facility;

   inadequately operating and maintaining such technologies to prevent off-site odors;

   inadequately storing and disposing of the organic waste, wastewater, and sludge

   utilized during and produced through its industrial processes to prevent off-site odors;


                                                9
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 10 of 17




   and not using other reasonable odor mitigation, elimination, and control systems

   available to Defendant. The Complaint alleges that “[n]umerous and repeated resident

   complaints” were made “to Defendant” and “document date-specific odor events.” It

   further alleges that, in contrast to Defendant’s Facility, “a properly operated and

   maintained animal rendering and grease processing facility will not emit noxious odors

   into the ambient air as fugitive emissions.” (Id. at ¶ 39.)

          Plaintiffs have also plausibly alleged that Defendant’s breach caused them

   damages. The Complaint alleges that numerous and repeated complaints by residents

   were made to various governmental agencies who “have attributed the odors to

   Defendant’s rendering plant.” Plaintiffs have also alleged that the odor emanating from

   Defendant’s Facility has injured them in that they, collectively, have experienced

   nausea, have been forced to stay inside their homes, have been unable to use their

   yards, and must walk their dog two miles from home to escape the odor. See, e.g., (id.

   at ¶¶ 42–51). The Complaint goes on to include allegations of harm caused by

   Defendant from putative class members, including a report by one putative class

   member that the “Death Smell” means he “can’t sit in backyard most days. Can’t open

   windows at night – smell gets so bad it wakes [him] up. Hold breath while walking to

   car/bus.” (Id. at ¶ 47(f).)

          Therefore, the Court concludes that Plaintiffs’ factual allegations “plausibly give

   rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. The level of specificity Defendant

   urges the Court to require in this case is greater than the Twombly-Iqbal pleading

   standard requires. See (Doc. # 11 at 15) (moving the Court to dismiss Plaintiffs’


                                                 10
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 11 of 17




   Complaint for failure to allege, inter alia, the specific odor mitigation and control

   technologies that Defendant allegedly had a duty to use and why the odor mitigation

   and control technologies Defendant used were insufficient to satisfy any alleged duty).

          Defendant argues that Plaintiffs’ private nuisance claim fails because its private

   nuisance and negligence claims rely on the same facts—i.e., that Defendant allegedly

   operated the Facility negligently, leading to the emission of noxious odors. (Doc. # 11 at

   13.) In support of that argument, Defendant cites to a motion for summary judgment that

   was summarily denied by the presiding state court. Compare (Doc. # 11 at 13) (citing

   Munoz v. Public Serv. Co., No. 2018-CV-30954, 2019 Colo. Dist. LEXIS 1626, at *15

   (Colo. Dist. June 21, 2019) (motion for summary judgment)) with Munoz, 2019 Colo.

   Dist. LEXIS 1626, at *1 (summarily denying motion for summary judgment). Defendant

   states in a footnote that “Colorado law dismissing private nuisance claims as duplicative

   of negligence claims is consistent with case law nationwide,” but Defendant has merely

   cited an unsuccessful motion for summary judgment and, therefore, has not cited to any

   “Colorado law dismissing private nuisance claims as duplicative of negligence claims.”

   Defendant’s argument that Plaintiffs’ private nuisance claim fails because it relies on the

   same facts as Plaintiffs’ negligence claim is legally unsupported and, therefore, rejected

   by this Court.

          The Court notes that some Colorado case law indicates that negligent and

   intentional torts based on the same conduct are mutually exclusive. See Coffman v.

   Godsoe, 351 P.2d 808, 816 (Colo. 1960) (affirming the trial court’s decision not to

   submit a wantonness/recklessness instruction to the jury where the defendant’s conduct


                                                 11
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 12 of 17




   was “clearly and indisputably negligent” and “f[ell] short of wantonness”). However, the

   briefing before the Court is inadequate to determine whether Plaintiffs may

   simultaneously bring claims for intentional nuisance and negligent nuisance/negligence.

   It is sufficient, at this stage, for the Court to conclude that Plaintiffs have plausibly stated

   all three claims. Moreover, the Court’s decision herein to allow Plaintiffs’ claims to

   proceed to discovery is consistent with Coffman, 351 P.2d at 816, which considered

   after trial whether the jury should have received instructions on both negligence and

   wantonness based on the individual facts of that case. The parties may brief at

   summary judgment, following further factual development, whether Plaintiffs may

   maintain both intentional and negligent tort claims in this case.

                 d.      Whether a Private Nuisance May Be Maintained by Adjoining
                         Landowners Only

          Defendant also argues that a private nuisance may be maintained by adjoining

   landowners only. The Court does not find this argument persuasive.

          In support of its argument, Defendant again cites to the summarily denied motion

   for summary judgment in Munoz, 2019 Colo. Dist. LEXIS 1626, at *16. See id. at *1

   (denying the motion). In actuality, a private nuisance claim does not require ownership

   or possession of land to state a valid claim. See Cook, 778 F. Supp. at 516 (citing

   Restatement (Second) of Torts § 821E(c) (1979)). Liability for private nuisance exists

   “for the protection of persons having ‘property rights and privileges,’ that is, legally

   protected interests, in respect to the particular use or enjoyment that has been affected.

   . . . One having ‘property rights and privileges’ in land can maintain an action under the

   rule here stated only if the conduct of the actor interferes with the exercise of the

                                                 12
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 13 of 17




   particular rights and privileges that he owns.” Restatement (Second) of Torts §821E,

   cmt. a. It follows, therefore, that a claim for private nuisance is not limited solely to

   adjoining landowners. See Cook, 778 F. Supp. at 516 (“[A]s long as the plaintiff has a

   sufficient interest in the land, it may bring an action for [private] nuisance even if it is not

   the owner or possessor of the land.”).

          The Court finds the Third Circuit’s decision in Baptiste v. Bethlehem Landfill Co.,

   965 F.3d 214 (3d Cir. 2020), persuasive. In Baptiste, property owners sued a landfill

   operator on behalf of themselves and a putative class of residential property owners

   and renters asserting claims for public nuisance, private nuisance, and negligence.

   They argued the landfill released pollutants, air contaminants, and noxious odors,

   causing material injury to plaintiffs' property. The district court granted defendant’s

   motion to dismiss. The Third Circuit reversed and remanded. 2

          The Third Circuit found “two missteps” in the district court’s analysis of the

   plaintiffs’ public nuisance claims. First, regarding special injury, the district court

   “incorrectly conflated the putative class with the general public” by comparing the

   injuries suffered by plaintiffs with the same injuries suffered by similarly situated class

   members, as Defendant asks this Court to do. Id. at 222. The Third Circuit held the

   appropriate comparison, rather, was of “the injuries suffered by putative class members

   as homeowners-occupants and renters with the harm shared by all community

   members including nonresidents such as visitors and commuters.” Id. That proper



   2Defendant relies on the reversed district court decision in Baptiste in its Motion. In fairness to
   Defendant, the Third Circuit’s reversal issued after full briefing on the Motion.

                                                   13
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 14 of 17




   comparison revealed plaintiffs’ special injury resulting from the nuisance. Id. at 222–23.

   Second, the district court improperly concluded an injury is not special if many plaintiffs

   suffer the same injury, which Defendant also asks this Court to conclude. Id. at 222. The

   Third Circuit rejected this conclusion in part because no Pennsylvania court had held

   the same, and Pennsylvania law controlled. Similarly, Defendant cites no Colorado

   authority with this holding, and this Court has found none.

          Regarding plaintiffs’ private nuisance claim, the Third Circuit found the district

   court erred by: (1) dismissing the private nuisance claim on the basis that the nuisance

   affected the whole community rather than only a particular person; and (2) dismissing

   the claim on the ground that plaintiffs’ property was too far (1.6 miles) from the source of

   the nuisance. Id. at 222–23. Instead, the Third Circuit held “because the Baptistes have

   alleged that their private property rights are being significantly and unreasonably

   infringed by the presence of noxious odors and air contaminants released by the

   Bethlehem landfill, they have stated both a private claim for public nuisance and a

   private nuisance claim.” Id. at 223.

          Defendant raises identical, or nearly identical, arguments to those rejected by the

   Third Circuit in Baptiste, supra. The Court finds the Baptiste Court’s analysis persuasive

   and rejects Defendant’s arguments in the instant case pursuant to Baptiste’s reasoning.

   B.     PUBLIC NUISANCE

          “A public nuisance is the doing or failure to do something that injuriously affects

   the safety, health, or morals of the public or works some substantial annoyance,

   inconvenience, or injury to the public.” State, Dep't of Health v. The Mill, 887 P.2d 993,


                                                14
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 15 of 17




   1002 (Colo. 1994). The injury must be common to the public such that it interferes with

   a public right. See id.; see also Restatement (Second) of Torts § 821B (1979) (“Conduct

   does not become a public nuisance merely because it interferes with the use and

   enjoyment of land by a large number of persons. There must be some interference with

   a public right.”) “A public right is one common to all members of the general public. It is

   collective in nature and not like the individual right that everyone has not to be assaulted

   or defamed or defrauded or negligently injured.” Id. (“Thus the pollution of a stream that

   merely deprives fifty or a hundred lower riparian owners of the use of the water for

   purposes connected with their land does not for that reason alone become a public

   nuisance. If, however, the pollution prevents the use of a public bathing beach or kills

   the fish in a navigable stream and so deprives all members of the community of the right

   to fish, it becomes a public nuisance.”).

          To bring a private claim for public nuisance, in addition to the elements of

   nuisance (stated above), a plaintiff must establish special injury. Ward v. Colorado E. R.

   Co., 125 P. 567, 572 (Colo. App. 1912) (“[T]he construction and maintenance of a

   railway over the streets of a city (especially a steam road) without authority constitutes a

   public nuisance, and may be enjoined at the suit of any individual who suffers a special

   injury as a result thereof.”). “A special injury is one that is different in kind, not simply

   degree, from that suffered by members of the public generally.” Ponca Tribe of Indians

   of Oklahoma v. Cont'l Carbon Co., No. CIV-05-445-C, 2008 WL 11338389, at *3 (W.D.

   Okla. July 1, 2008). For example, “[p]roperty damage or loss of value caused by

   pollution might be such a special injury.” Id.


                                                  15
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 16 of 17




          Here, the Complaint plausibly alleges the elements of a private claim for public

   nuisance. As mentioned above, the elements of an intentional and negligent nuisance

   are sufficiently pleaded in the Complaint. Plaintiffs have alleged that the noxious odors

   have reduced Plaintiffs’ property values, required them to stay locked-up in their homes,

   rendered them unable to enjoy their yards, and affected their ability to hold gatherings at

   their homes. Therefore, the Complaint plausibly alleges special injury because these

   harms are different in kind from those experienced by the public at large. See, e.g.,

   (Doc. # 3 at ¶¶ 45–47).

          Defendant argues that Plaintiffs’ public nuisance claim fails because Plaintiffs’

   alleged damages did not occur while exercising a public right. However, it cites no

   Colorado case law in support of that argument, and the Court has found none. Instead,

   as noted above, Colorado law allows a private claim for public nuisance where a special

   injury exists. Defendant’s argument appears to contradict the requirement of a special

   injury; if a plaintiff’s injury must occur while exercising a right available only to the public

   (as Defendant contends), it would seem nearly impossible for a plaintiff to establish a

   special injury since a special injury must be different in kind from that experienced by

   the public. Defendant’s argument is rejected.

          Defendant also argues that permitted operations cannot constitute a public

   nuisance, and that its Facility operates in accordance with its zoning classification and

   permit requirements. However, it provides no evidence from which this Court may take

   judicial notice of the purported fact that Defendant’s operation is regulated by permit or

   that Defendant’s operations are or were in compliance with any regulatory requirements


                                                  16
Case 1:20-cv-01259-CMA-SKC Document 32 Filed 03/29/21 USDC Colorado Page 17 of 17




   during the time Plaintiffs suffered the noxious odors. At this stage, the Court is limited to

   analyzing the allegations contained in the Complaint. Therefore, this issue seems more

   suitable for summary judgment.

                                      IV.    CONCLUSION

          For the foregoing reasons, Defendant Darling Ingredients Inc.’s Motion to

   Dismiss Plaintiffs’ Class Action Complaint (Doc. # 11) is GRANTED IN PART AND

   DENIED IN PART as follows:

      •   the Motion is DENIED with respect to the following claims: private nuisance, to

          the extent such claim is premised on theories of intentional nuisance and

          negligent nuisance; public nuisance; and negligence;

      •   the Motion is GRANTED as to any nuisance claim premised on a theory of

          unreasonably dangerous activity. To the extent Plaintiffs’ nuisance claim is

          premised on a theory unreasonably dangerous activity, such claim is

          DISMISSED WITHOUT PREJUDICE.

                 DATED: March 29, 2021



                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                17
